IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 79 WM 2021
                                                   :
                      Respondent                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 MICHAEL STYERS,                                   :
                                                   :
                      Petitioner                   :


                                           ORDER



PER CURIAM

       AND NOW, this 13th day of April, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to Petitioner to

seek similar relief via a PCRA petition.